Citation Nr: 1201030	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-39 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for degenerative arthritis of the lumbar spine at L4-L5.  

2.  Entitlement to an initial disability rating higher than 10 percent for sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel




INTRODUCTION

The Veteran had active duty service from August 1983 to December 1983 and July 1986 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's degenerative arthritis of the lumbar spine at L4-L5 manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.

2.  At no point during the period on appeal did the Veteran's degenerative arthritis manifest with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

3.  At no point during the period on appeal did the Veteran's degenerative arthritis manifest with incapacitating episodes or x-ray evidence of degenerative arthritis with involvement of two or more major joints or two or more minor joint groups, with occasional incapacitation exacerbations.

4.  Throughout the rating period on appeal, the Veteran's sinusitis was manifested by no more than one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

CONCLUSION OF LAW

1.  The criteria for an initial disability rating higher than 10 percent for degenerative arthritis of the lumbar spine at L4-L5 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242, 5243 (2011).

2.  The criteria for an initial disability rating higher than 10 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.97, Diagnostic Code 6513 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002), and implemented by regulation, 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a) (2011), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1).

The appeal arises from a disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

The Board also finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, service treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded VA examinations in May 2007 and January 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  The Board finds the examinations to be sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Higher Initial Rating - Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Higher Initial Rating - Degenerative Arthritis

The Veteran's degenerative joint disease is rated under Diagnostic Code 5242 for degenerative arthritis of the spine.  Diagnostic Code 5242 refers to  Diagnostic Code 5003 for degenerative arthritis; however, Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the Veteran should be rated at 10 percent disabling with X-ray evidence of involvement of two or more major joints or two or more minor joint groups and 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitation exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242.  

The Veteran's degenerative joint disease involves only one major joint or minor joint group.  As the degenerative joint disease did not manifest with X-ray evidence of degenerative arthritis with involvement of two or more major joints or two or more minor joint groups, with occasional incapacitation exacerbations, the Veteran is not entitled to a 20 percent disability rating under Diagnostic Code 5003.  Therefore, the Board must turn to limitation of motion.

Limitation of motion of the spine is rated under the general rating formula for diseases and injuries of the spine.  That regulation assigns disability ratings regarding the lumbar spine as follows:
A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine;  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine;  
A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

After a review of all the evidence, the Board finds that at no point during the initial rating period does the evidence indicate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The Veteran was afforded a VA examination in May 2007.  At that time, the Veteran reported low back pain with stiffness intermittently as often as three times per week lasting four to six hours.  She noted that the pain radiates up and down the back.  She has not received any treatment and has not been incapacitated.  The examiner noted no functional impairment related to the disability.  Upon physical examination, the examiner noted the Veteran's posture and gait as normal.  The examiner found no radiation of pain on movement or muscle spasm.  He did find tenderness to palpation of the midline and left paraspinal muscles of the lumbar region.  Straight leg raising test was normal bilaterally and range of motion was normal.  The examiner specifically noted that range of motion is not limited by repetitive use, pain, fatigue, weakness, lack of endurance, or incoordination.  He could not determine any additional limitation in range of motion caused by flare-ups.  He found no intervertebral disc syndrome.  Neurological examination of the lower extremities showed normal motor function and sensory examination.  X-rays of the lumbar spine showed degenerative arthritis.  

The Veteran was afforded another VA examination in January 2009.  The Veteran reported a gradual increase in her pain with pain every day.  The Veteran noted flare-ups once a week during which she has increased pain and decreased range of motion, although she is unsure by how much.  She complained of shooting pains down the right leg to the back of the thigh with her flare-ups.  She has not missed any days of school due to her disability.  The examiner described the Veteran as healthy, moving freely in no acute distress.  Her posture and gait are normal.  Heel and toe walk and squat are normal.  Physical examination showed no spasm, but did reveal some bilateral mild paraspinal muscle tenderness.  The Veteran's range of motion was flexion to 95 degrees, with pain at 70 degrees, extension to 20 degrees with pain at 20 degrees, right lateral flexion to 30 degrees without pain, left lateral flexion to 25 degrees with pain at 25 degrees, and bilateral lateral rotation to 30 degrees with pain at 30 degrees.  Repetitive motion increased her pain only.  The Veteran's strength exam revealed 4+/5 strength in the hip flexors and 5/5 strength in the rest of the lower extremities.  Sensory exam and reflexes were normal.  Straight leg raising was negative.  The examiner noted no additional change in active or passive range of motion during repeat motion testing and no additional loss of range of motion due to pain, weakness, impaired endurance, fatigue, incoordination, or flare-ups.  

In her December 2008 VA form 9, the Veteran reported stiffness in the morning, lasting all day on certain days.  She reported pain in her spine with shooting pain and numbness down her right leg at times.  

The Board notes that the May 2007 and January 2009 VA examinations specifically addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's range of motion of the thoracolumbar spine was not found to be additionally limited by increased pain, incoordination, fatigue, weakness, or lack of endurance on repetitive use beyond the limitation noted in the examination.  The January 2009 VA examiner noted increased pain upon repetition, but found no additional limitation of motion.  38 C.F.R. §§ 4.40, 4.45.  Additionally, although the Veteran noted intermittent flare-ups and provided lay evidence noting decreased range of motion at those times, based on the infrequent nature of these painful episodes, and the fact that they are only somewhat limiting, the Board finds that pain does not limit the Veteran's functioning to a degree that more closely approximates the 20 percent rating.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011).  Based on the evidence showing no limited range of motion to the degree required by the 20 percent rating criteria, the Board finds that an initial disability rating in excess of 10 percent is not warranted for limitation of motion.

The Board must then consider other possibly applicable rating criteria including the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes and any neurological manifestations.  38 C.F.R. § 4.71a.  The Board notes that the record is silent regarding any incapacitating episodes.  Additionally, the January 2009 VA examiner specifically determined that the Veteran did not have intervertebral disc syndrome.  As the evidence does not show incapacitating episodes or a diagnosis of intervertebral disc syndrome, a higher initial disability rating is not warranted on that basis.

The Board must also consider any neurological manifestations to determine if a separate disability rating is warranted.  Neurological manifestations will be rated with the low back disability unless they manifest to a compensable level.  The Veteran reported intermittent shooting pain and numbness down her right thigh.  Although the Veteran does experience some radiation of pain from the low back through the back of her right lower extremity, the pain is intermittent and does not result in any additional disability.  The Board notes that the May 2007 and January 2009 VA examinations showed generally normal motor function and sensory examinations of the lower extremities.  The January 2009 VA examiner did find 4+/5 strength in the hip flexors, however this finding does not manifest a separate disability to a compensable level.  Therefore, the Board finds that a separate initial disability rating based on neurological manifestations is not warranted.  

The Board finds that a preponderance of the evidence is against the claim for a higher initial rating in excess of 10 percent for the service-connected degenerative arthritis at L4-L5.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Higher Initial Rating - Sinusitis

The Veteran's sinusitis is rated under Diagnostic Code 6513 for chronic maxillary sinusitis.  That diagnostic code is rated under the General Rating Formula for Sinusitis.  Under that regulation, sinusitis following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries warrants a 50 percent disability rating.  Sinusitis with three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting warrants a 30 percent disability rating.  Sinusitis with one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting warrants a 10 percent disability rating.  Sinusitis detected by x-ray only warrants a 0 percent disability rating.  38 C.F.R. § 4.97.

The Veteran was afforded a VA examination in May 2007.  At that time she reported sinusitis since 1986 with three to four episodes per year lasting up to two weeks.  She has not required treatment by a physician, using allergy medication to treat the disability.  Upon physical examination, the examiner noted no signs of rhinitis or sinusitis.  X-rays of the sinuses were normal, revealing no opacifications or lesions.  

The Veteran was afforded another VA examination in January 2009.  The Veteran reported sinus infections four to six times per year.  She noted that she does not always go to the doctor for antibiotics.  She reported sinus pressure and a feeling of rawness typically in the right cheek with difficulty hearing out of the right ear.  It lasts a few weeks with trouble breathing through her nose.  In the prior year, the Veteran reported antibiotic use two times lasting about two weeks.  The Veteran noted no dyspnea on exertion or shortness of breath and no speech impairment.  The Veteran did report sinus headaches with her infections.  The Veteran is treated with antibiotics about twice a year and uses over-the-counter allergy medicine as well as behind the counter Sudafed.  These treatments cause trouble sleeping and the occasional nosebleed.  If she has a severe sinus headache during an infection, she will lay down from several hours to most of the day.  Physical examination revealed normal tympanic membranes.  The Veteran's nasal turbinates were somewhat boggy but she had good air movement through both nostrils.  The Veteran described some mild tenderness over the frontal and right maxillary sinuses with some mild discomfort bending over.  

The Board notes that the Veteran claimed benefits prior to leaving service.  During service, records show a diagnosis of sinusitis in December 1987, May 1990, April 1998, May 1999, March 2001, April 2005, and March 2007.  The Veteran also had complaints of sinus congestion in August 1991.

The Veteran has also provided lay evidence supporting her claim.  On her December 2008 VA Form 9, the Veteran reported three or more incapacitating episodes per year requiring prolonged antibiotic treatment, with more than six some years.  She also noted severe headaches, pain, nasal discharge, and crusting around the nasal passages.  The record contains no additional evidence regarding the Veteran's sinusitis.  

The Board finds the Veteran's lay evidence, although competent, not credible.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board finds that the Veteran's self-reported history of severe sinusitis is internally inconsistent with her other lay statements as well as the medical evidence of record.  In May 2007, the Veteran reported sinusitis since 1986 with three to four episodes per year lasting up to two weeks and requiring no antibiotics.  In December 2008, the Veteran reported three or more incapacitating episodes per year requiring prolonged antibiotic treatment, with more than six some years.  In January 2009, the Veteran again reported a different medical history noting sinus infections four to six times per year, with antibiotic use two times in the prior year lasting two weeks each.  These statements are also inconsistent with the medical evidence of record, as VA has the Veteran's complete medical records through August 2007.  These medical records show treatment for sinusitis by a physician a maximum of one time per year.  The Board acknowledges that the Veteran may experience sinusitis without antibiotic treatment from a physician; however, to be considered an incapacitating episode, prescribed antibiotics are required.    

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

Additionally, she did not claim that symptoms of her disorder occurred more than six times per year or required prolonged antibiotics more than three times per year until she was denied her current VA disability compensation claim by the RO.  Such statements made for VA disability compensation purposes are of lesser probative value than the medical records of the past few years, as well as her previous statements made in conjunction with her original claim.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Board has weighed the Veteran's statements and finds her inconsistent recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the Veteran's history of treatment for sinusitis as documented by her service treatment records and the findings of the VA examiners during two medical examinations.  

To receive a higher initial disability rating, the evidence must show three or more incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  For years, the Veteran has been treated by a physician for no more than one episode of sinusitis per year.  The record does not include any additional credible evidence regarding the severity of the Veteran's sinusitis.  The evidence does not show antibiotic treatment lasting four to six weeks and does not show more than six non-incapacitating episodes per year of sinusitis.  

Based on this evidence of record, the Board finds that a preponderance of the evidence is against the claim for a higher initial rating than 10 percent for sinusitis.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The United States Court of Appeals for Veterans Claims has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Veteran reported pain and limitation of motion of the low back with some radiating pain into the right lower extremity and sinusitis symptoms.  As seen in the analysis above, the Board has considered these aspects of the Veteran's disabilities, and finds that the rating schedule (Diagnostic Codes 5003, 5242, 5243, and 6513) adequately provides for ratings based on these symptoms or impairments.  Specifically, the Board has considered any additional functional limitation of motion due to pain, fatigue, or lack of endurance upon repetitive use as a result of the Veteran's degenerative arthritis.  Under 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, pain, weakened movement, excess fatigability and incoordination, which may cause additional limitation of motion or joint function, are made a part of the schedular rating criteria.  The Board notes that the VA examiners addressed the effect of pain and repetition in determining the Veteran's range of motion measurements for the low back, and the Board has also considered the Veteran's lay statements addressing her pain and limitation of motion.    

As the Board has considered all facets of the Veteran's low back and sinusitis disabilities in its schedular analysis, the Board finds that the Rating Schedule adequately measures and contemplates these aspects of her service-connected disabilities.  As the rating schedule is adequate to rate the Veteran's service-connected degenerative arthritis and sinusitis, referral for extraschedular consideration is not warranted.
ORDER

Entitlement to a higher initial disability rating than 10 percent for degenerative arthritis of the lumbar spine at L4-L5 is denied. 

Entitlement to a higher initial disability rating than 10 percent for sinusitis is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


